United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 24, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-51351
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARTIN CASTILLO,
                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 5:05-CR-45-4
                        --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Martin Castillo has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).     Castillo has

filed a response.   Our independent review of counsel’s brief, the

response, and the record discloses no nonfrivolous issue for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.